        Case 7:17-cv-06156-PMH-AEK
Case 7-17-cv-06156-PMH-LMS         Document
                             Document       117 inFiled
                                      111 Filed    NYSD 02/11/21 Page 1 ofPage
                                                          on 02/05/2021    3   1 of 5



                                                                               Lalit K. Loomba, Esq.
                                                                          Direct dial: (914) 872-7118
                                                                      lalit.loomba@wilsonelser.com
   February 5, 2021

   By ECF

   Hon. Philip M. Halpern
   United States District Judge
   United States Courthouse
   300 Quarropas Street
   White Plains, NY 10601

   Re:     Charles Pateman v. The City of White Plains, et al., Index No. 17 CV 6156 (PMH)
           Our File No. 00479.06449

   Dear Judge Halpern:

   Wilson Elser represents the City of White Plains (the “City”), Lt. Edward Robinson, Sgt.
   LaValle Larrier and P.O. Paul Wenzel (collectively, “defendants”) in the referenced action. We
   are writing, pursuant to Section 3932 of the Servicemembers Civil Relief Act, 50 U.S.C. §3901
   et seq. (“SCRA”), to seek a stay of the trial in this action.

   Preliminary Statement

   Officer Wenzel retired from the White Plains Police Department on October 4, 2017, and is
   currently a Captain in the United States Army Reserve. As of March 24, 2021, Captain Wenzel
   will be on an active military service assignment. As detailed below, and in the attached memo
   from his commanding officer, Captain Wenzel’s active military duty assignment will make it
   impossible for him to attend a civil trial in this action until September 2021. Plaintiff asserts
   state and federal claims of excessive force as well as various claims of negligence against Officer
   Wenzel and seeks to hold the City liable under the doctrine of respondeat superior. As a result,
   the trial of this action should be stayed as to both Captain Wenzel and the City. In addition,
   because Captain Wenzel played an active role in nearly every aspect of the underlying incident,
   his absence from trial would prejudice the other individual defendants and, accordingly, the trial
   should be stayed as to each of the defendants.

   Argument

   Section 3932 of the SCRA applies to any civil action in which a defendant “is in military
   service” at the time of an application for a stay. 50 U.S.C. §3932(a). The statute provides that
   “[a]t any stage before final judgment in a civil action . . . in which a servicemember [is in
   military service] the court may on its own motion and shall, upon application by the
   servicemember, stay the action for a period of not less than 90 days, if the conditions in
   paragraph (2) are met.” Id. at §3932(a) (emphasis added). Paragraph 2, in turn, provides as
   follows: “An application for a stay under paragraph (1) shall include the following:




   8648744v.1
        Case 7:17-cv-06156-PMH-AEK
Case 7-17-cv-06156-PMH-LMS         Document
                             Document       117 inFiled
                                      111 Filed    NYSD 02/11/21 Page 2 ofPage
                                                          on 02/05/2021    3   2 of 5
   Hon. Philip M. Halpern
   February 5, 2021
   Page 2

           (A)    A letter or other communication setting forth facts stating the manner in which
                  current military duty requirements materially affect the servicemember’s ability to
                  appear and stating a date when the servicemember will be available to appear.

           (B)    A letter or other communication from the servicemember’s commanding officer
                  stating that the servicemember’s current military duty prevents appearance and
                  that military leave is not authorized for the servicemember at the time of the
                  letter.

   50 U.S.C. §3932(b)(2).

   “[C]ourts have held that the provisions of the SCRA are to be ‘liberally construed’ and applied in
   a ‘broad spirit of gratitude towards service personnel.’” Galgano v. County of Putnam, 2016
   U.S. Dist. LEXIS 202480, at *4 (S.D.N.Y. Nov. 15, 2016) (citations omitted). As a result,
   “courts ae encouraged to ‘exercise extreme caution in withholding the protection’ of the Act.”
   Id. (citation omitted). Moreover, while a stay issued under the SCRA does not necessarily apply
   to co-defendants who are not in active military service, where the military service defendant as to
   whom a stay is mandatory played an active role in the events or incidents at issue -- and, as a
   result, the non-military defendants would be prejudiced by the absence of that party -- the stay
   should be extended to all defendants. Id. at *7, citing Boone v. Lightner, 319 U.S. 561, 570
   (1943).

   Here, as set forth in the accompanying memorandum from Captain Wenzel’s commanding
   officer, Lieutenant Colonel Anthony W. Gray, Captain Wenzel has official orders to report for
   active military duty on March 24, 2021, and will not be available to appear in court until
   September 2021. See Ex. A. In addition, Captain Wenzel played central role in the facts and
   circumstances underlying this action. He participated and/or was present during: (i) plaintiff’s
   arrest; (ii) when plaintiff allegedly was forced to the building lobby floor; (iii) when plaintiff was
   handcuffed allegedly too tightly; (iv) when plaintiff was driven to police headquarters; (v) when
   plaintiff waited at headquarters for an ambulance; and (vi) when plaintiff was transported to the
   hospital.

   Given Captain Wenzel’s active military duty assignment, as documented by his commanding
   officer, a stay of the trial as to Captain Wenzel is mandatory under Section 3932 of the SCRA.
   In addition, given Captain Wenzel’s central role in the facts of this case, the other defendants
   would be prejudiced if the trial were to proceed in his absence.

   Conclusion

   The trial of his action should be stayed, pursuant to 50 U.S.C. §3932, as to all defendants until at
   least September 2021.

   Respectfully submitted,




   8648744v.1
           Case 7:17-cv-06156-PMH-AEK
   Case 7-17-cv-06156-PMH-LMS         Document
                                Document       117 inFiled
                                         111 Filed    NYSD 02/11/21 Page 3 ofPage
                                                             on 02/05/2021    3   3 of 5
        Hon. Philip M. Halpern
        February 5, 2021
        Page 3

        WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP




        Lalit K. Loomba

        Cc (via ECF): Newman Ferrara LLP


By Order dated January 12, 2021, the Court directed the parties to submit their trial
availability for the second quarter of 2021. (Doc. 110). On February 5, 2021, Defendants
notified the Court that Defendant Wenzel will be on an active military assignment until
September 2021 and requested that a trial date be scheduled for September 2021, at the
earliest. (Doc. 111). Plaintiff filed opposition to Defendant's letter on February 10,
2021( Doc. 115) and Defendants filed a reply that same day (Doc. 116). The Court will
submit a jury panel request form for the fourth quarter of 2021. Accordingly, the parties shall
submit, by August 2, 2021, a letter notifying the Court of any dates that the parties are
unavailable for trial between October 1, 2021 and December 31, 2021. The Clerk is
instructed to terminate ECF Nos. 111 and 115.

SO ORDERED.

___________________________________
Philip M. Halpern, U.S.D.J.

Dated: New York, NY
       February 11, 2021




        8648744v.1
